Hile, C. J.
A passenger was unable to obtain a seat on a car, on account of its crowded condition. He asked the conductor for a seat, and the conductor replied that there was no seat for him. The car was so crowded that he could get only a “little piece” in the door. While he was standing near the door, which was open, the ear gave a sudden jerk, harder and more severe than the ordinary jerk, and, by reason of the jerk, he lost his balance; and, in endeavoring to regain it and to keep from falling outside the door, he caught with his hand the facing of the door, which, by reason of the sudden jerk, slammed against the fingers of his hand, causing the injuries complained of. Held; These facts raised a presumption of negligence against the company, and, in order to exculpate itself, it should show that the jerk which was the proximate cause of the injury was either incident to the ordinary and usual operation of the train, or was the necessary result of its operation ' at the particular time. The court erred in granting a nonsuit.

Judgment reversed.